DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on September 15 2020 have been entered. Claims 1, 10 and 18-20 have been amended. Claims 1-20 are still pending in this application, with claims 1, 10 and 18 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15 2020 has been entered.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta et al. (US 20110078532 A1), referred herein as Gaeta in view of Ihara et al. (US 20130010052 A1), referred herein as Ihara further in view of LEE et al. (US 20200168177 A1), referred herein as LEE.
	Regarding Claim 1, Gaeta teaches a computer-implemented method for extending on-screen gameplay via an augmented reality system, the method comprising (Gaeta Abs: A method may include rendering a first view of a three-dimensional (3-D) virtual scene comprising a view of first content being displayed on a virtual display device from a location in the 3-D virtual scene; col6, ll29-32: The movie may include a digital animated film, a live-action film, a videogame, and/or any combination thereof): 
receiving, via a game controller, first data associated with a first object (Gaeta FIG1B.166: Mobil Content Processor; col8, ll37-44: 3-D scene content repository 158 
rendering an augmented reality object based on the first data associated with the first object (Gaeta col2, ll3-10: The operations may also include rendering a second view comprising one or more content objects. The second view may be rendered from the location in the 3-D virtual scene); and 
displaying at least a first portion of the augmented reality object via an augmented reality headset system (Gaeta col2, ll11-14: The second scene may include a view of the display device as would be seen through a pair of augmented-reality glasses that display the one or more content objects. The operations may also include generating a composite view by combing the first view and the second view, and causing the composite view to be displayed on a virtual-reality headset; FIG.1B.178: Mobile Device; FIG.1B.178.152: augmented-reality glasses), 
wherein an image associated with the computer-generated game is rendered on a display monitor (Gaeta col6, ll29-34: The display system may include devices suitable for projecting or displaying an item of content, such as a movie. The movie may include a digital animated film, a live-action film, a videogame, and/or any combination thereof. In some embodiments, the display system may include a projection device 150 and/or a screen 152; FIG1A.152: display system; FIG.1B.164: display system; FIG.1B.164.152: screen).
Gaeta col12, ll53-55: projection 502 of the motorcycle 306 will be directly behind the motorcycle 306 on the screen 152), but does not exactly teach wherein an image is simultaneously rendered on a display monitor. 
Gaeta does not teach wherein an image 
However Ihara discloses HMDs and compact cameras generate image data of display media of users, and transmit the data to a conference management server, and the conference management server verifies the display medium by comparing an association between, each user and the image data of the display medium used by the user with an association between the received image data of the display medium for the user and the user. Ihara is analogous to the present patent application. Ihara teaches wherein an image simultaneously rendered Ihara [0059] FIG. 8A shows a state where AR display of the logical object 801 including the writing by user A is performed on the display medium 302. This AR display of the logical object 801 on the display medium 302 allows user A to refer to the writing, having written on the white board 301 by user A, on the cover of the large-sized notebook as the display medium 302).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gaeta to incorporate the teachings of Ihara, and combining the method of rendering presentation information of the users for the 
Doing so would allow an image in real space and computer graphics image data to be combined with each other and displayed in a superimposed manner.
LEE discloses at least one processor is configured to establish a communication connection with an augmented reality (AR) device using the communication module, transmit data for display of a first content to the AR device. LEE is analogous to the present patent application. LEE teaches LEE [0108] Referring to FIG. 6C, the AR device 201 may display the image 681, image 682, and image 683 in the respective corresponding positions of the second sub display area 632, third sub display area 633, and fourth sub display area 634, respectively. The AR device 201 may substantially simultaneously initiate the display of at least two of the image 681, image 682, and image 683. The AR device 201 may start the display of each of the image 681, image 682, and image 683 at a different time. As shown in FIG. 6C, the electronic device 101 may display a control area 670 along with the existing application execution screen 660 being displayed. The user may input a drag 673 in a first direction or second direction on the control area 670. Based on the control command, the electronic device 101 may transmit information about a change in position of display to the AR device 201. The AR device 201 may change the position of at least some of the images 681, 682, and 683 based on the information about the display position change. According to an embodiment, the control area 670 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gaeta in view of Ihara to incorporate the teachings of LEE, and applying the simultaneous displaying the first and second object on a playback screen, as taught by LEE with the projection object of a virtual object in the augmented reality simulation system of Gaeta.


Regarding Claim 2, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches wherein the image associated with the computer-generated game includes at least a second portion of the first object that is different than the first portion of the augmented reality object (Gaeta col12, ll57- col13, 4: In FIG. 5B, the motorcycle 306 is located at the same position in the 3-D virtual scene from which the mobile device content is rendered. Therefore, the motorcycle 306 will appear to a viewer location 122 to be in the same real-world position as it would to the viewer in location 124. However, the projection 502 of the motorcycle 306 onto the screen 152 would be shifted to the right. These embodiments allow viewers to all see the same image at the same location in real-world coordinates. The difference in the location of the projection 502 on the screen 152 will be minimized because the motorcycle 306 is still relatively close to the screen 152 in real-world coordinates).

Regarding Claim 3, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 2, and further teaches further comprising: 
receiving an indication that the first object is displayed fully within the display monitor (Ihara [0048] In step S201, the display medium image data registration/verification unit 103 determines whether the image data of the display 
in response, terminating operations related to rendering and displaying the first portion of the augmented reality object via the augmented reality headset system (Ihara [0048] In step S202, the display medium image data registration/verification unit 103 associates the image data of the display medium and the user name with each other and registers the associated data in the display medium management database 101; FIG6: END).

Regarding Claim 4, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 2, and further teaches further comprising: 
receiving an indication that no portion of the first object is being displayed within the display monitor (Ihara [0063] In FIG. 9, reference numeral 901 denotes a logical object including the content written by user B); and 
displaying fully the augmented reality object via the augmented reality headset system (Ihara [0063]  This logical object is different from the other logical objects, and is subject to AR display on the display medium 303 of user B, but is not subject to AR display on the other display media 302 and 304. More specifically, if the content written in the logical object 901 is a memorandum for user B, and user B does not want users A and C to view the content, user B sets a secret mode and subsequently creates the logical object 901).

Regarding Claim 5, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches further comprising: 
receiving, via the game controller, second data associated with the first object (Gaeta col9, ll7-10: a skew operation 168 can be added to the mobile content processor 162 that uses the location of the mobile device 178 to skew the geometry of the 3-D elements before they are rendered by the rendering engine 170);    
rendering the augmented reality object based on the second data associated with the first object (Gaeta col9, ll10- 15: Alternatively or additionally , throughout the environment 100 . By measuring the ping stored 2 - D images can be stretched or compressed in the time for each mobile device of each of the position deter direction of the required skew without performing another mining sensors 178 of the environment 100 , a position of the rendering operation); and 
displaying at least a second portion of the augmented reality object via the augmented reality headset system (Gaeta col9, ll15- 25: As the viewer is viewing the item of content while wearing the mobile device 178, the mobile device 178 may display additional content to augment the item of content displayed by the display system. This may require a synchronization process 174 to coordinate the timing of images displayed on the screen 152 and images displayed on the mobile device 178. For example, the mobile device 178 may be configured to detect when certain scenes or events are occurring within the content displayed on screen 152).

Regarding Claim 6, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches wherein the first data Gaeta col13, ll5- 21: FIG. 6A illustrates an image displayed on the mobile device that is attached to a screen location with a consistent screen projection, according to some embodiments. In this example, the viewer in location 122 would see the real-world position of the image of the motorcycle 306 shifted to the left such that the projection 502 of the motorcycle 306 remains in the center of the screen 152).

Regarding Claim 7, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches wherein the first data associated with the first object is based on data received from the game controller (Gaeta col27, ll52-58: These rendered scene elements can be retrieved by a mobile content processor 166 and processed into a sequence of 2-D frames inclusion in the second layer 1506. The rendered scene elements can be inserted into a compositing engine 172 to be edited before being sent to the second layer 1506).

Regarding Claim 8, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches further comprising: 
tracking at least one of a location and an orientation of the augmented reality headset system (Gaeta col13, ll22-22: In order for these embodiments to be realized, the location of the mobile device can be determined by the system and used to shift the positioning of the 3-D elements in the virtual 3-D scene. For example, the 3-D model of the motorcycle 306 in the 3-D scene would be moved to the left such that the projection 
transmitting the at least one of the location and the orientation to a gaming console (Gaeta col13, ll34-48: each individual mobile device may have an individually rendered image displayed for the prospective viewers. In some embodiments, the environment 100 can be subdivided into spatial zones, 132, 135, 138, with each viewer in that zone receiving the same image for display on a mobile device).

Regarding Claim 9, Gaeta in view of Ihara further in view of LEE teaches the computer-implemented method of claim 1, and further teaches further comprising: 
tracking at least one of a location and an orientation of a second object included in an image captured by a camera associated with the augmented reality headset system (Gaeta col30, ll17-27: the GPS receiver can be integrated into the virtual-reality goggles 1502 and used to determine a position of the virtual-reality goggles 1502; the position determining sensors 176 may include a plurality of cameras); and 
transmitting the at least one of the location and the orientation to a gaming console (Gaeta col30, ll30-36: The location and/or orientation information may be provided to the rendering system of the mobile content processor 166 such that the virtual environment can be rendered according to the location and/or orientation of the virtual reality goggles).

Regarding Claim 10, Gaeta in view of Ihara further in view of LEE teaches the non-transitory computer-readable medium including instructions that, when executed by Gaeta Abs: A method may include rendering a first view of a three-dimensional (3-D) virtual scene comprising a view of first content being displayed on a virtual display device from a location in the 3-D virtual scene; col6, ll29-32: The movie may include a digital animated film, a live-action film, a videogame, and/or any combination thereof; col1, ll65-ll67: a non-transitory, computer-readable medium may include instructions that, when executed by one or more processors, cause the one or more processors to perform operations).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11-14, Gaeta in view of Ihara further in view of LEE teaches the non-transitory computer-readable medium of claim 10. The metes and bounds of the claims substantially correspond to the method claim as set forth in Claims 2-5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, Gaeta in view of Ihara further in view of LEE teaches the non-transitory computer-readable medium of claim 10, and further teaches further comprising: 
detecting a glyph included in a second image rendered on the display monitor (Ihara [0027] The display medium preferably has a flat shape. However, the shape is not limited to a certain shape. Objects having any shape can be selected. After 
determining one or more of a size and a location of the glyph based on the second image (Ihara [0027] user A selects the cover of a large-sized notebook 302 as the display medium. User 3 selects the cover of a notebook PC 303 as the display medium. User C selects two facing pages of a pocket notebook 304 as the display medium); and 
in response, determining one or more of a size and a location of the display monitor (Ihara [0027] Accordingly, the image data of the display media 302 to 304 is transmitted to the conference management server 100. The conference management server 100 associates the image data of the display media 302 to 304 with the respective user names A to C, and manages the associated data in the display medium management database 101. User names A to C are acquired from the header information of the image data of the display media 302 to 304).

Regarding Claim 16, Gaeta in view of Ihara further in view of LEE teaches a non-transitory computer-readable medium of claim 15, and further teaches wherein a physical screen size of the display monitor is included as data encoded in the glyph, and further comprising decoding the data encoded in the glyph to determine the physical screen size of the display monitor (Gaeta col17, ll61- col18, ll3: the mobile device may use a built-in camera or some other sensor (depth sensor, GPS, accelerometer, wifi, etc.) to determine (e.g., automatically measure) the size of, distance from, format, and/or other attributes of the display system. Based on this determination, 

Regarding Claim 17, Gaeta in view of Ihara further in view of LEE teaches the non-transitory computer-readable medium of claim 15, and further teaches wherein an original size of the glyph is included as data encoded in the glyph, and further comprising decoding the data encoded in the glyph to determine the original size of the glyph (Ihara [0029] The position of the object in the real space is detected by analyzing the image data in the real space taken by the camera, and the computer graphics image data is synthesized so as to conform to the detected position. Particularly, in this embodiment, the coordinates are matched so as to superimpose the logical object on the image of the display medium in the real space. Another coordinate matching method 

Regarding Claim 18, Gaeta in view of Ihara further in view of LEE teaches a system (Gaeta Abs: A method may include rendering a first view of a three-dimensional (3-D) virtual scene comprising a view of first content being displayed on a virtual display device from a location in the 3-D virtual scene), comprising: 
an augmented reality headset system (Gaeta FIG1B.178: Mobile Device), comprising: 
a memory that includes instructions (Gaeta FIG21.2140: working memory), and 
a processor that is coupled to the memory and, when executing the instructionsnon-transitory computer-readable medium including instructions that, when executed by a processor, cause the processor to perform the steps (Gaeta FIG21.2125: computer readable storage media; col1, ll65-ll67: a non-transitory, computer-readable medium may include instructions that, when executed by one or more processors, cause the one or more processors to perform operations including rendering a first view of a three-dimensional (3-D) virtual scene including a view of first content being displayed on a virtual display device from a location in the 3-D virtual scene).


Regarding Claim 19, Gaeta in view of Ihara further in view of LEE teaches the system of claim 18, and further teaches further comprising: 
a game controller (Gaeta FIG1B.166: Mobil Content Processor).
The metes and bounds of the claims substantially correspond to the method claim as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Gaeta in view of Ihara further in view of LEE teaches the system of claim 18, and further teaches further comprising: a game controller configured to: 
detect an activation of a control associated with the game controller (Gaeta col5, ll51-55: the additional content may be automatically synchronized with the content presented over the screen. In some aspects, a camera or microphone built into the AR glasses may be used to trigger or signal when certain events are occurring in the feature film and cause certain portions of the additional content to be accordingly presented); and 
transmit the first data associated with the first object to an augmented activation of a control reality headset system (Gaeta col30, ll30-36: The location and/or orientation information may be provided to the rendering system of the mobile content processor 
wherein the first data includes an indication of the activation of the control (Gaeta col9, ll35-39: The display system may send a signal to the mobile device 178 via the communication link to indicate triggering or occurrence of a scene or event. If a match/event/scene is detected, the mobile device 178 may automatically present additional content associated with the scene or event).


Response to Arguments
Applicant’s arguments, see page 9, filed September 15 2020, with respect to the rejection(s) of claim(s) 1, 10 and 18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Gaeta in view of Ihara further in view of LEE.
On page 9 of Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MACIOCCI et al. (US 20120249741 A1) ANCHORING VIRTUAL IMAGES TO REAL WORLD SURFACES IN AUGMENTED REALITY SYSTEMS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2618